Citation Nr: 0517791	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  95-09 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis.  

3.  Entitlement to service connection for residuals of a head 
injury.  

4.  Whether new and material evidence has been presented to 
reopen a claim of service connection for lumbar disc disease 
and degenerative arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  


REMAND

The veteran submitted a timely request for a Board hearing.  
In May 2005, the Board sent the veteran a letter requesting 
clarification of the nature of the hearing desired.  He 
responded by informing the Board of his desire for a 
videoconference hearing before the Board.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:

The veteran should be scheduled for 
a videoconference hearing before the 
Board, in accordance with the docket 
number of his appeal.

Thereafter, the case should be returned to the Board in 
accordance with the usual 



appellate procedures.  No action is required of the veteran 
until he is otherwise notified but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




